         Case: 1:17-cr-00424-CAB Doc #: 66 Filed: 11/27/19 1 of 2. PageID #: 702




                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

UNITED STATES OF AMERICA,                        )   Case No.: 1:17-CR-00424
                                                 )
        Plaintiff-Appellee,                      )   JUDGE: CHRISTOPHER BOYKO
                                                 )
v.                                               )
                                                 )
WISAM RIZK,                                      )   NOTICE OF DISMISSAL OF APPEAL
                                                 )
        Defendant-Appellant.                     )



          Notice is hereby given that Defendant-Appellant Wisam Rizk, has filed a Motion to

 Voluntarily Dismiss Appeal with the United States Court of Appeals for the Sixth Circuit.

                                                     Respectfully Submitted,


                                                     /s/ Richard H. Blake
                                                     RICHARD H. BLAKE (0083374)
                                                     MCDONALD HOPKINS LLC
                                                     600 Superior Avenue, East
                                                     Suite 2100
                                                     Cleveland, OH 44114
                                                     216-348-5839 (Office)
                                                     216-348-5474 (Facsimile)
                                                     rblake@mcdonaldhopkins.com

                                                     Attorney for Defendant-Appellant




 {8490131: }
        Case: 1:17-cr-00424-CAB Doc #: 66 Filed: 11/27/19 2 of 2. PageID #: 703



                                   CERTIFICATE OF SERVICE

         I hereby certify that on November 27, 2019, I electronically filed the foregoing Notice of

Dismissal of Appeal with the Clerk of the Court using the CM/ECF system which will send

notification of the filing to all parties of record.




                                                 /s/ Richard H. Blake
                                                 RICHARD H. BLAKE (0083374)

                                                 Attorney for Defendant-Appellant




{8490131: }
